EXHIBIT 1 Investor Presentation February/March, 2 Forward Looking Statements Statements in this presentation which are not statements of historical fact are “forward-lookingstatements” within the Safe Harbor provision of the Private Securities Litigation Reform Act of 1995.Such statements are not guarantees of future performance. Many factors could cause our actualresults, performance or achievements, or industry results, to be materially different from any futureresults, performance or achievements expressed or implied by such forward looking-statements.These factors are discussed in detail in our Annual Report on Form 10-K,Quarterly Reports onForm 10-Q and in our other filings with the SEC. We make forward-looking statements based oncurrently available information, and we assume no obligation to update the statements made todayor contained in our Annual Report or other filings due to changes in underlying factors, newinformation, future developments, or otherwise, except as required by law. 3 Coal Industry Themes - 2010 vStrong met coal pricing driven by growingAsian demand vMet coal tightness increasing in the Atlanticbasin as economic recovery continues vSignificant recent utility inventory draw - U.S.thermal market positioned to strengthen vFuture worldwide demand for thermal coalanticipated to strain seaborne supply 4 4 Strong Market Outlook 5 U.S.
